Title: To Thomas Jefferson from Richard Cocke, 14 June 1807
From: Cocke, Richard
To: Jefferson, Thomas


                        
                            Sir,
                            Springfield June 14th 1807
                        
                        A few days prior to the reception of your favour of the 3rd. of May, I had received from the Secretary of the
                            Treasury a letter inclosing a commission appointing me one of the commissioners to ascertain the rights of persons to
                            lands within the Eastern district of the territory of Orleans.   I have written to the Secretary informing him I would
                            accept the appointment, but that I hoped—my services could be dispensed with for a few months, I then supposed the
                            business could progress in my absence, but since the receipt of your letter, I have determined to repair to the board as
                            Early as possible.—Some little time however will be required to arrange my domestic affairs & to procure a boat to
                            descend the river in.
                        I observe as well from the act of Congress as from Mr. Gallatin’s letter, that my pay does not commence
                            untill I take my seat at the board.—Congress in this instance appears to have legislated under the impression that the
                            then members would have accomplished the business; or they would, I suppose, have given a reasonable compensation, for the
                            time & traveling Expences of any person afterwards appointed, the sum is not an object of much consideration with
                            me, yet I should wish if the subject is again taken up, they could be made acquainted with the circumstances.
                        I am Sir Most Respectfuly Yr. Obdt Servt.
                        
                            Rd. Cocke
                            
                        
                    